                   Case 2:17-cv-00094-RAJ Document 327 Filed 01/24/20 Page 1 of 8




 1                                                      THE HONORABLE RICHARD A. JONES
 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE
 8
      ABDIQAFAR WAGAFE, et al., on behalf
 9    of themselves and others similarly situated,
                                                     No. 2:17-cv-00094-RAJ
10                            Plaintiffs,
                                                     PLAINTIFFS’ REPLY IN SUPPORT OF
11             v.                                    MOTION FOR COURT PERMISSION
                                                     TO INTERVIEW LIMITED NUMBER
12    DONALD TRUMP, President of the                 OF PERSONS WHO SUSPECT THEY
      United States, et al.,                         HAVE BEEN SUBJECTED TO CARRP
13
                              Defendants.            NOTE ON MOTION CALENDAR: January
14
                                                     24, 2020
15

16

17

18

19

20

21

22

23

24

25

26

     PLAINTIFFS’ REPLY ISO MOTION FOR COURT PERMISSION                       Perkins Coie LLP
     TO INTERVIEW LIMITED NUMBER OF PERSONS WHO                        1201 Third Avenue, Suite 4900
     SUSPECT THEY HAVE BEEN SUBJECTED TO CARRP                           Seattle, WA 98101-3099
     (No. 2:17-cv-00094-RAJ) v                                             Phone: 206.359.8000
     147015455.1                                                            Fax: 206.359.9000
                   Case 2:17-cv-00094-RAJ Document 327 Filed 01/24/20 Page 2 of 8




 1                                        I.      INTRODUCTION
 2            Defendants’ opposition provides no concrete reason to justify prohibiting Plaintiffs from
 3   conducting limited-scope interviews with six individuals who already believe that they have been
 4   subject to CARRP. Instead, Defendants rely on vague allusions to national security, and further
 5   claim—contrary to the Court’s prior rulings—that evidence related to potential unnamed class
 6   members are irrelevant to the development of Plaintiffs’ case. These unsupported assertions
 7   ignore the realities of this litigation and resurrect arguments that the Court has previously
 8   dismissed as unpersuasive. This evidence poses a minimal risk to Defendants’ purported
 9   security interests and goes directly to the core of Plaintiffs’ case.
10            Defendants’ purported national security concerns are unsupported by any specific facts
11   and remain entirely speculative. Further, Defendants’ misstate the issue by arguing that
12   Plaintiffs’ proposed contact with the six individuals who responded to the notice would cause
13   those individuals to “surmise” that their applications were subject to CARRP. Opp. at 1, 6. On
14   the contrary, these individuals responded to the notice precisely because they already suspect
15   that they are subject to CARRP and had concluded as a result that they might have information
16   relevant to this litigation. Defendants’ claim that potential class members contacted by
17   Plaintiffs’ counsel would alter their behavior or impede ongoing law enforcement investigations
18   is specious because these individuals already believe their immigration benefits applications are
19   subject to CARRP. Further, Defendants’ contention that terrorists may have responded to the
20   class notice for the purpose of testing whether the Government is pursuing them is wildly
21   speculative at best. Defendants cannot use such conjecture—untethered to logic or evidence—to
22   justify curtailing Plaintiffs’ right to develop relevant evidence.
23            Defendants also err in contending that evidence from potential class members is
24   irrelevant, a contention at odds with the Court’s prior recognition that such information is
25   relevant to Plaintiffs’ prosecution of their claims. Dkt. Nos. 183 at 3, 274 at 6. Plaintiffs seek to
26   vindicate the rights and present the experiences of unnamed class members, who are directly

     PLAINTIFFS’ REPLY ISO MOTION FOR COURT PERMISSION                              Perkins Coie LLP
     TO INTERVIEW LIMITED NUMBER OF PERSONS WHO                                1201 Third Avenue, Suite 4900
     SUSPECT THEY HAVE BEEN SUBJECTED TO CARRP                                   Seattle, WA 98101-3099
     (No. 2:17-cv-00094-RAJ) – 1                                                   Phone: 206.359.8000
     147015455.1                                                                    Fax: 206.359.9000
                   Case 2:17-cv-00094-RAJ Document 327 Filed 01/24/20 Page 3 of 8




 1   impacted by this litigation. This information is certainly germane to this case. Defendants’
 2   assertion that the class should be decertified if Plaintiffs seek to develop and present evidence of
 3   individuals’ harms as a result of CARRP misunderstands the nature of class action suits and
 4   ignores parties’ rights to marshal and present evidence in support of their narratives. Limited
 5   contact that would not confirm to potential class members whether their applications were
 6   subject to CARRP would allow counsel to identify relevant evidence, as well as fairly and
 7   adequately represent the interests of the two certified classes.
 8            The Court should grant Plaintiffs’ motion to interview persons who responded to
 9   Plaintiffs’ Class Notice.
10                                           II.     ARGUMENT
11   A.       Defendants’ purported security concerns are specious, conclusory, and
              unsupported.
12
              Defendants assert that Plaintiffs’ proposed contact with potential unnamed class members
13
     would confirm the individuals’ CARRP status and enable them to alter their behavior to evade
14
     government scrutiny. This is baseless speculation and is unsupported by any concrete
15
     information. In a prior ruling, the Court noted that Defendants offered only a “vague, brief
16
     explanation” of these same concerns, grounded in “mere speculation” and positing only a
17
     “hypothetical result.” Dkt. 98 at 3. As this Court has previously emphasized, the government
18
     “may not merely say those magic words—‘national security threat’—and automatically have its
19
     requests granted in this forum.” Dkt. 202 at 3. Yet Defendants insist on repeating these
20
     arguments without offering any factual support for their assertions that individuals who already
21
     suspect their immigration benefits applications are subject to CARRP would alter their behavior
22
     or somehow impede law enforcement investigations if contacted by Plaintiffs’ counsel.
23
              Vague allusions to hypothetical security risks are not sufficient to justify a prohibition on
24
     contact between Plaintiffs’ counsel and potential class members, particularly where contact
25
     would be limited to a pre-determined set of questions that adhere to the Court’s protective order.
26

     PLAINTIFFS’ REPLY ISO MOTION FOR COURT PERMISSION                             Perkins Coie LLP
     TO INTERVIEW LIMITED NUMBER OF PERSONS WHO                              1201 Third Avenue, Suite 4900
     SUSPECT THEY HAVE BEEN SUBJECTED TO CARRP                                 Seattle, WA 98101-3099
     (No. 2:17-cv-00094-RAJ) – 2                                                 Phone: 206.359.8000
     147015455.1                                                                  Fax: 206.359.9000
                   Case 2:17-cv-00094-RAJ Document 327 Filed 01/24/20 Page 4 of 8




 1   Defendants’ alarmist hypothetical scenario—which envisions that individuals who responded to
 2   the class notice did so “for entirely nefarious reasons,” Opp. at 7—pure speculation and divorced
 3   from any facts or reason. This argument does not constitute a “specific record” showing “the
 4   particular abuses” threatened by the proposed contact, as would be required to justify limiting
 5   speech between Plaintiffs’ counsel and the potential unnamed class members whose interests
 6   they have a duty to investigate and represent. Gulf Oil Co. v. Bernard, 452 U.S. 89, 102 (1981).
 7   Rather than any specific factual showing, Defendants offer only conjecture.
 8            Further, it is illogical for Defendants to claim that the proposed contact would serve as a
 9   catalyst for the individuals in question to begin thwarting law enforcement investigations. As
10   Plaintiffs have explained, the people who responded to the class notice did so precisely because
11   they already believe that they are subject to CARRP. It is unreasonable to suggest that contact
12   with these individuals, who have independently and affirmatively reached out to Plaintiffs’
13   counsel, would be a trigger that causes them or “their associates” to suddenly “alter their
14   behavior” for the purpose of eluding the Government or destroying evidence. See Opp. at 7. For
15   one, Defendants do not explain why someone would respond to the class notice for the purpose
16   of eluding investigation when doing so means drawing attention and scrutiny beyond what the
17   process of applying for immigration benefits already entails. For another, there is nothing
18   concrete to suggest that an individual who believes her application to be subject to CARRP
19   would, as Defendants claim, “nefarious[ly]” seek contact with Plaintiffs’ counsel in order to
20   implement a plan to “go into hiding,” compromise evidence, or “alert” a body of “co-
21   conspirators.” Opp. at 5. This reasoning is illogical and purely hypothetical.
22            Finally, Defendants claim that the usual principles underlying contact between class
23   counsel and potential unnamed class members do not apply here, simply because there are
24   national security risks. This is yet another instance of Defendants invoking the “magic words”
25   without offering evidence to support their position. Dkt. 202 at 3. Notably, the only case that
26   Defendants cite as authority for their proposition that national security displaces the standard
     PLAINTIFFS’ REPLY ISO MOTION FOR COURT PERMISSION                            Perkins Coie LLP
     TO INTERVIEW LIMITED NUMBER OF PERSONS WHO                              1201 Third Avenue, Suite 4900
     SUSPECT THEY HAVE BEEN SUBJECTED TO CARRP                                 Seattle, WA 98101-3099
     (No. 2:17-cv-00094-RAJ) – 3                                                 Phone: 206.359.8000
     147015455.1                                                                  Fax: 206.359.9000
                   Case 2:17-cv-00094-RAJ Document 327 Filed 01/24/20 Page 5 of 8




 1   relationship between class counsel and class members is completely irrelevant in this context.
 2   See Opp. at 78 (citing Berlin Democratic Club v. Rumsfeld, 410 F. Supp. 144, 163 (D.D.C.
 3   1976)). Berlin Democratic Club considered whether to certify a class. Id. But here, the Court
 4   has already certified two classes. See Dkt. 69. This is not a question of whether class
 5   certification is appropriate—it is a question of whether class counsel may effectively develop its
 6   evidence in order to adequately represent the class. There is nothing to support Defendants’
 7   contention that class counsel’s traditional relationship with unnamed class members is
 8   fundamentally altered in cases that implicate questions of national security.
 9            To justify limiting Plaintiffs’ contact with potential class members, Defendants must
10   make a showing based on a “specific record” detailing the “particular abuses” that would occur
11   as a result. Gulf Oil, 452 U.S. at 102. Defendants have not met that burden. Allusions to vague
12   national security risks are simply insufficient.
13   B.       Plaintiffs have a compelling need for relevant evidence from potential unnamed
              class members, and such evidence poses little risk to Defendants’ purported security
14            concerns.
15            Defendants rely on previously refuted logic to assert that Plaintiffs have no need to gather
16   evidence from potential unnamed class members. The core of Defendants’ position is that the
17   individual experiences of unnamed class members cannot be relevant in a class action, because
18   relief is sought on behalf of the class as a whole. This argument simply ignores the Court’s prior
19   rulings, which have recognized that Plaintiffs should be permitted to “obtain information about
20   particular unnamed class members to develop evidence for use in their case.” Dkt. 183 at 3.
21            Further, it stands to reason that evidence gathered from potential unnamed class
22   members—whose interests and potential claims may be impacted by the outcome of this
23   litigation—is germane to the prosecution of this case and the effective representation of the class
24   as a whole. In order to present their case with evidentiary richness, Plaintiffs’ counsel must be
25   permitted to investigate facts known to those who make up the class, and whose lives are directly
26   impacted by the CARRP policy. Their stories go directly to the core of Plaintiff’s case,

     PLAINTIFFS’ REPLY ISO MOTION FOR COURT PERMISSION                            Perkins Coie LLP
     TO INTERVIEW LIMITED NUMBER OF PERSONS WHO                             1201 Third Avenue, Suite 4900
     SUSPECT THEY HAVE BEEN SUBJECTED TO CARRP                                Seattle, WA 98101-3099
     (No. 2:17-cv-00094-RAJ) – 4                                                Phone: 206.359.8000
     147015455.1                                                                 Fax: 206.359.9000
                   Case 2:17-cv-00094-RAJ Document 327 Filed 01/24/20 Page 6 of 8




 1   providing evidence, inter alia, as to how CARRP modifies the statutory and regulatory process
 2   for adjudicating their applications.
 3            Defendants also claim that the information they have provided about CARRP renders
 4   superfluous any additional facts that might be gathered from potential class members. But this
 5   misunderstands Plaintiffs’ goal in developing such evidence. The individual texture and nature
 6   of potential unnamed class members’ experiences, and the basis of their independent perceptions
 7   that they have been subject to CARRP, cannot be found elsewhere. Prohibiting contact with
 8   these individuals would make it “more difficult for [Plaintiffs], as the class representatives, to
 9   obtain information about the merits of the case from the persons they [seek] to represent.” Gulf
10   Oil, 452 U.S. at 101 (emphasis added). Ultimately, Plaintiffs represent classes of people, and
11   class counsel must have the opportunity to speak with the six individuals whose interests are
12   among those Plaintiffs seek to vindicate and protect.
13                                          III.   CONCLUSION
14            Defendants’ arguments are speculative and do not justify limiting Plaintiffs’ right to
15   gather relevant evidence by conducting very limited-scope interviews with six potential class
16   members. The Court should grant Plaintiffs’ motion and permit contact with potential class
17   members.
18

19

20

21

22

23

24

25

26

     PLAINTIFFS’ REPLY ISO MOTION FOR COURT PERMISSION                            Perkins Coie LLP
     TO INTERVIEW LIMITED NUMBER OF PERSONS WHO                             1201 Third Avenue, Suite 4900
     SUSPECT THEY HAVE BEEN SUBJECTED TO CARRP                                Seattle, WA 98101-3099
     (No. 2:17-cv-00094-RAJ) – 5                                                Phone: 206.359.8000
     147015455.1                                                                 Fax: 206.359.9000
                   Case 2:17-cv-00094-RAJ Document 327 Filed 01/24/20 Page 7 of 8




     Respectfully submitted,                        DATED: January 24, 2020
 1
     s/ Jennifer Pasquarella                        s/ Harry H. Schneider, Jr.
 2   Jennifer Pasquarella (admitted pro hac vice)   s/ Nicholas P. Gellert
     ACLU Foundation of Southern California         s/ David A. Perez
 3   1313 W. 8th Street                             s/ Heath Hyatt
     Los Angeles, CA 90017                          Harry H. Schneider, Jr. #9404
 4   Telephone: (213) 977-5236                      Nicholas P. Gellert #18041
     jpasquarella@aclusocal.org                     David A. Perez #43959
 5                                                  Heath Hyatt #54141
     s/ Matt Adams                                  Perkins Coie LLP
 6   Matt Adams #28287                              1201 Third Avenue, Suite 4900
     Northwest Immigrant Rights Project             Seattle, WA 98101-3099
 7   615 Second Ave., Ste. 400                      Telephone: 206.359.8000
     Seattle, WA 98122                              HSchneider@perkinscoie.com
 8   Telephone: (206) 957-8611                      NGellert@perkinscoie.com
     matt@nwirp.org                                 DPerez@perkinscoie.com
 9                                                  HHyatt@perkinscoie.com
     s/ Stacy Tolchin
10   Stacy Tolchin (admitted pro hac vice)          s/ Trina Realmuto
     Law Offices of Stacy Tolchin                   s/ Kristin Macleod-Ball
11   634 S. Spring St. Suite 500A                   Trina Realmuto (admitted pro hac vice)
     Los Angeles, CA 90014                          Kristin Macleod-Ball (admitted pro hac vice)
12   Telephone: (213) 622-7450                      American Immigration Council
     Stacy@tolchinimmigration.com                   1318 Beacon Street, Suite 18
13                                                  Brookline, MA 03446
     s/ Hugh Handeyside                             Telephone: (857) 305-3600
14   s/ Lee Gelernt                                 trealmuto@immcouncil.org
     s/ Hina Shamsi                                 kmacleod-ball@immcouncil.org
15   Hugh Handeyside #39792
     Lee Gelernt (admitted pro hac vice)            s/ John Midgley
16   Hina Shamsi (admitted pro hac vice)            John Midgley #6511
     American Civil Liberties Union Foundation      ACLU of Washington Foundation
17   125 Broad Street                               901 Fifth Avenue, Suite 630
     New York, NY 10004                             Seattle, WA 98164
18   Telephone: (212) 549-2616                      Telephone: (206) 624-2184
     lgelernt@aclu.org                              jmidgley@aclu-wa.org
19   hhandeyside@aclu.org
     hshamsi@aclu.org
20

21                                                  Counsel for Plaintiffs
22

23

24

25

26

                                                                             Perkins Coie LLP
     PLAINTIFFS’ REPLY ISO MOTION FOR COURT PERMISSION
     TO INTERVIEW LIMITED NUMBER OF PERSONS WHO                         1201 Third Avenue, Suite 4900
     SUSPECT THEY HAVE BEEN SUBJECTED TO CARRP                            Seattle, WA 98101-3099
     (No. 2:17-cv-00094-RAJ) – 0                                            Phone: 206.359.8000
     147015455.1                                                             Fax: 206.359.9000
                   Case 2:17-cv-00094-RAJ Document 327 Filed 01/24/20 Page 8 of 8




                                       CERTIFICATE OF SERVICE
 1
              The undersigned certifies that on the date indicated below, I caused service of the
 2
     foregoing document via the CM/ECF system that will automatically send notice of such filing to
 3
     all counsel of record herein.
 4
              DATED this 24th day of January, 2020, at Seattle, Washington.
 5

 6                                                      By: s/ Heath Hyatt
                                                        Heath Hyatt
 7                                                      Perkins Coie LLP
                                                        1201 Third Avenue, Suite 4900
 8                                                      Seattle, WA 98101-3099
                                                        HHyatt@perkinscoie.com
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

                                                                                    Perkins Coie LLP
     CERTIFICATE OF SERVICE                                                    1201 Third Avenue, Suite 4900
     (No. 2:17-cv-00094-RAJ) – 1                                                 Seattle, WA 98101-3099
                                                                                   Phone: 206.359.8000
     147015455.1                                                                    Fax: 206.359.9000
